Citation Nr: 1400217	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for hepatitis B from February 25, 2008.

2.  Entitlement to a compensable rating for hepatitis B prior to February 25, 2008.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for hypertension and granted service connection for hepatitis B and assigned it a noncompensable rating effective from May 11, 2007.  A March 2011 rating decision awarded the Veteran a 20 percent rating for such disability, effective from February 25, 2008.

In July 2010, the Veteran cancelled a hearing which had been scheduled previously.  

The issues of entitlement to a compensable rating for hypertension prior to February 25, 2008 and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for reasons explained therein.


FINDING OF FACT

From February 25, 2008, the Veteran's hepatitis B has not resulted in anorexia, weight loss, or hepatomegaly, nor have there been incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 4 weeks.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for hepatitis B from February 25, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in February 2008.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any VCAA notice errors were harmless, as service connection has been granted for hepatitis B.  Dingess.  Increased rating criteria were furnished to the Veteran gratuitously in March 2010.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for hepatitis B in November 2008; and afforded the Veteran the opportunity to give testimony before the Board.  The VA examination report and other evidence of record is adequate to decide the claim for a higher rating for hepatitis B from February 25, 2008, as it contains all information necessary to rate such disability under applicable rating criteria.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Based on the evidence, the Board concludes that no more than a uniform 20 percent rating is warranted from February 25, 2008.  

The Veteran appeals the RO's assignment of a 20 percent rating for her service-connected hepatitis B, which is rated under 38 C.F.R. § 4.114, Diagnostic Code 7345.  (Under AB v. Brown, 6 Vet. App. 35 (1993), she is assumed to be seeking the highest rating.)  The RO assigned this rating in March 2011 after finding that VA treatment records showed complaints of chronic fatigue and that she has been prescribed medication for her hepatitis B.  These facts are accepted as true.

Diagnostic Code 7345 provides ratings for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  38 C.F.R. § 4.114, Diagnostic Code 7345.

Under Diagnostic Code 7345, chronic liver disease that is nonsymptomatic is rated noncompensable (i.e., 0-percent) disabling.  A 10 percent evaluation is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent evaluation contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

Note (1) in Diagnostic Code 7345 provides that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code but not using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14, VA's anti-pyramiding regulation.).  Note (2) in Diagnostic Code 7345 indicates that an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  And Note (3) in Diagnostic Code 7345 indicates that Hepatitis B infection must be confirmed by serologic testing in order to evaluate it under Diagnostic Code 7345.

All evidence, including the informal hearing presentation found on Virtual VA, is being considered.  

The Veteran is 69 inches tall according to an October 2007 VA medical record.  In December 2007, the Veteran weighed 225 pounds, and in January 2011, she weighed 220.6 pounds.  

On VA examination in November 2008, it was indicated that she does not suffer from malaise, nausea, vomiting, anorexia, arthralgias, or upper abdominal pain.  Her liver was not able to be felt, and there was no external evidence of chronic liver disease.  It was indicated on physical examination that she was in no way incapacitated by hepatitis B and that liver function tests looked normal.  

There is no basis in the record to conclude that the Veteran has weight loss or anorexia as contemplated by Diagnostic Code 7345, and the November 2008 VA examination report concluded that she does not have these symptoms.  There also is of record no indication that the Veteran has had incapacitating episodes of hepatitis B since February 25, 2008, and the examiner in November 2008 indicated that she was in no way incapacitated by hepatitis B.  

Accordingly, the Board concludes that the Veteran's hepatitis B has not resulted in anorexia, weight loss, or hepatomegaly, and that there have not been incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 4 weeks in the past 12-month period.  

In light of the above, the Board concludes that a schedular rating in excess of 20 percent is not warranted for the Veteran's hepatitis B from February 25, 2008.

Extra Schedular Considerations

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disability reasonably describe her disability level and symptomatology.  Indeed, her complaints of fatigue are part of the rating criteria.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Additionally, the Board has considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App.447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the Veteran has not asserted, nor does the evidence of record indicate, that she is unemployable because of this disability.  Rather, a December 2010 VA examination report reflects that the Veteran has worked full time as a medical technician with no lost time in the past year, and the VA examiner in November 2008 indicated that she was in no way incapacitated by her.  As the Veteran has provided no indication that her hepatitis B prevents her from obtaining and/or maintaining employment and she has been working full time as a medical technician, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

The preponderance of the evidence is against the claim, and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Should the severity of the service-connected disability increase in the future to the point where an increased rating might be warranted, the Veteran may file a new claim.


ORDER

Entitlement to a rating in excess of 20 percent for hepatitis B from February 28, 2008 is not warranted.  


REMAND

Concerning the appeal for a compensable rating for hepatitis B prior to February 25, 2008, the Board notes that in March 2011, the RO found that there was clear and unmistakable error (CUE) in its December 2008 rating decision for assigning May 11, 2007 as the effective date for the grant of service connection for hepatitis B, and that it changed that effective date to February 25, 2008.  However, it first announced this decision in an April 2011 supplemental statement of the case, and this is impermissible.  See 38 C.F.R. § 19.32(a) (2013).  The Board finds that the issue of the rating to be assigned for hepatitis B prior to February 25, 2008 is inextricably intertwined with the RO's determination that there was CUE in the December 2008 rating decision as reported above, and which changed the effective date for the grant of service connection to February 25, 2008.  Accordingly, the Board finds that remand for proper notice of the March 2011 determination regarding CUE, and appeal rights, should be provided to the Veteran.  If the Veteran disagrees with that decision, a separate statement of the case on it should be issued, and if she perfects an appeal of that determination, it should be returned to the Board.  Appellate resolution of the issue of entitlement to a compensable rating for hepatitis B prior to February 25, 2008 is deferred pending completion of this action on remand.  

Concerning the matter of service connection for hypertension, service treatment records show elevated systolic blood pressure readings between January 2002 and November 2002.  A January 2002 service treatment record indicates that the Veteran just found out she was pregnant.  In November 2002, she was given information on hypertension management.  A November 2003 service treatment record reports that the Veteran became pregnant in May 2002.  A March 2004 medical evaluation board report states that the Veteran had experienced pregnancy-related hypertension which had resolved with delivery.

On VA examination in December 2010, the Veteran indicated that she had high blood pressure during pregnancy, and was not on any medication.  She was observed closely for borderline gestational hypertension.  Following pregnancy, she was not on any medication for a couple of years.  She was started on Lisinopril 1 1/2 years before the VA examination and had stopped taking it the last 5-6 months with her blood pressure being controlled without any medication.  The examiner opined that the Veteran's hypertension is less likely than not a continuation of her gestational hypertension.  The examiner gave no rationale for this opinion and did not indicate what the diagnosis is for the Veteran's current hypertension (e.g., is it essential hypertension?), when it was first manifest, and whether it was related in any way to service.  Such information is necessary.  Accordingly, remand for an examination addendum, or a new VA examination if required, is necessary.  

Beforehand, however, the RO should obtain any additional VA medical records of treatment which the Veteran received since July 2004, including any Arizona VA medical treatment records.  Arizona VA medical treatment was mentioned in a May 2007 VA medical record of an initial visit at the Fayetteville, North Carolina VA Medical Center.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran, in accordance with VA decision-making notice requirements, of the March 2011 rating decision which found that there was clear and unmistakable error in the December 2008 rating decision assigning May 11, 2007 as the effective date for the grant of service connection for hepatitis B, and which changed that effective date to February 25, 2008.  If the Veteran disagrees with that decision, a separate statement of the case on it should be issued, and if she perfects an appeal of that determination, it should be returned to the Board in accordance with the usual appellate procedures.  

2.  Make arrangements to obtain all medical records of treatment which the Veteran received from the Arizona VA health care system since July 2004.  

3.  After such records are obtained, forward the Veteran's claims folder to a VA examiner for an addendum to the December 2010 VA examination report.  The examiner should consider all evidence of record and render opinions with reasons as to the following:  What is the proper diagnosis for any hypertension which has been present since February 2008 (e.g., is it essential hypertension?)  Is it at least as likely as not (a probability of at least 50 percent) that the hypertension currently in existence was manifest in service or is related to service?  If the examiner feels that this information cannot be provided without further examining the Veteran, the examiner should examine the Veteran by any method necessary, and then answer the above questions.  A complete rationale must be provided for all opinions.

4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


